Citation Nr: 1214199	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  07-36 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran had active military service from October 1970 to March 1973.

An October 1983 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, initially considered and denied the Veteran's claim for service connection for a psychiatric disorder ("nervous condition"), including for a history of sociopathic personality and 
manic-depressive psychosis.  The RO notified him of that decision later that same month, and he did not appeal, so that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011). 

The RO subsequently, in September 1992, denied a petition to reopen this claim, concluding there was not new and material evidence.  38 C.F.R. § 3.156(a) (1992).  And although notified of that decision later that same month, the Veteran again did not appeal, so that decision also is final and binding on him based on the evidence then of record.  Id.

His current appeal to the Board of Veterans' Appeals (Board/BVA) originated from an even more recent May 2006 RO decision that denied service connection for Hepatitis C and PTSD, specifically.  And because those prior RO decisions in October 1983 and September 1992 had not considered PTSD, specifically, he was not required to first submit new and material evidence to reopen his claim for a psychiatric disorder to the extent it was predicated on the notion that he had PTSD related to his military service.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (where a prior claim for service connection has been denied, and a current claim contains a different diagnosis, even one producing the same symptoms in the same anatomic system, a new decision on the merits is required).  See also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); cf. Spencer v. Brown, 4 Vet. App. 283, 288 (1993).  But see, too, a more recent decision, Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), wherein the Court held, among other things, that separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability. 

The RO notified the Veteran of that May 2006 decision that same month, and in response he filed a timely Notice of Disagreement (NOD) in June 2006 requesting reconsideration of that decision denying his claim for PTSD and indicating his willingness to report for a VA compensation examination concerning this claim.  38 C.F.R. § 20.201 (2011); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  He subsequently had this VA compensation examination and, in April 2007, after considering the results of it and other relevant evidence, the RO issued another decision confirming the prior denial of his claim for service connection for PTSD.  The RO also denied service connection for depression and schizophrenia, as well as for several other disorders not pertinent, but without first determining whether there was new and material evidence to reopen the claim to the extent it concerned any psychiatric disorder previously considered and denied in the earlier October 1983 and September 1992 decisions.  Notably, according to 38 C.F.R. § 3.384, schizophrenia (though not depression) is a type of psychosis, so the RO's threshold preliminary determination concerning the claim for schizophrenia should have been whether there was new and material evidence to reopen this claim since those earlier October 1983 and September 1992 decisions already had considered whether service connection was warranted for a psychosis of any sort. 

In any event, and despite that failing, the Veteran's September 2007 NOD in response to that April 2007 decision only addressed his claim for service connection for PTSD, specifically.  The same is true of his more recently submitted November 2007 substantive appeal (VA Form 9 and attachment).  So only this claim for PTSD, not for any other psychiatric disorder, is currently before the Board.  But see, too, Clemons v. Shinseki, 23 Vet App 1 (2009), indicating the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. 


As support for his claims for PTSD and Hepatitis C, the Veteran testified at a hearing at the RO in October 2009 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The record was held open for 30 days following the hearing to allow the Veteran time to obtain and submit additional supporting evidence - in particular, buddy statements, but he never did.

In May 2010, the Board resultantly issued a decision denying his claim of entitlement to service connection for Hepatitis C, but instead remanding his PTSD claim to the RO for further development and consideration.  Specifically, since his claim for service connection for PTSD is partly predicated on a personal (sexual) assault, the RO was instructed to provide him the type of notice contemplated by 38 C.F.R. § 3.304(f)(4) [which since has been recodified at subpart (f)(5)].  This letter was to advise him that evidence from sources other than his service records may corroborate his account of the personal assault stressor.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  The Board further directed to ask him to provide or identify any evidence like this from sources other than his service records that might corroborate his claimed stressor.  And based on his response to this request, there was to be a determination of whether there was any additional evidence that needed to be considered by a VA compensation examiner in determining whether the Veteran has PTSD as a result of that alleged assault.  [Note:  since he already had had a VA compensation examination in connection with his claim for PTSD, an additional examination or supplemental review of the file would only be necessary if there was additional evidence that was not considered during the prior examination.].  The claim then was to be readjudicated in light of all additional evidence.

This additional development of this claim was completed as directed, however, the claim continued to be denied in supplemental statements of the case (SSOCs) since issued in March and September 2011.

There is just one other preliminary point also worth mentioning.  The Veteran was previously represented by a private attorney - including as of when the Board remanded this claim in May 2010.  However, this attorney withdrew her representation of him as of October 2011.  He has not submitted other documentation indicating he has since obtained other representation, either from another private attorney, agent, or Veterans Service Organization (VSO).


FINDINGS OF FACT

1.  There is conflicting evidence in the file as to whether the Veteran has the required diagnosis of PTSD in accordance with the criteria of the Fourth Edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

2.  But even assuming for the sake of argument he has this required diagnosis, given that this is at least an as likely as not proposition, the most probative (meaning competent and credible) evidence of record nonetheless indicates his PTSD is less likely than not a result or consequence of his military service, including especially any traumatic events ("stressors") he may have experienced while in service such as a personal or sexual assault.


CONCLUSION OF LAW

Therefore, even resolving all reasonable doubt in his favor and concluding he has PTSD, it has not been established that it is due to disease or injury incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 U.S.C.A. §§ 3.303, 3.304(f) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May, June, and December 2005, February and August 2006, and August 2010.  The letters, especially in combination, informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Moreover, the August 2010 letter also complied with Dingess by as well discussing the "downstream" disability rating and effective date elements of this claim.  And of equal or even greater significance, after providing that additional Dingess notice, the RO readjudicated the claim in the March and September 2011 SSOCs - including considering the additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So the timing error in the provision of that additional notice, since it did not precede the initial adjudication of the claim but was, instead, post-adjudicatory, has been rectified ("cured") because the claim has been reconsidered since providing this additional notice.  That is to say, this timing error in the provision of this notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See 38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), Social Security Administration (SSA) records, VA treatment records, private treatment records, and any relevant lay statements.  Additionally, he was provided two VA compensation examinations concerning this claim, initially in December 2006 and more recently in June 2011 following and as a consequence of the Board's May 2010 remand directives.  And the additional medical comment obtained on remand is responsive to the questions the Board posed in that remand, so in compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with remand directives and that the Board itself commits remandable error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing alternative situations when it is only necessary there have been "substantial", rather than "exact", compliance with a remand directive).  Thus, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review of this claim may proceed without prejudicing the Veteran.  

II.  Whether Service Connection for PTSD is Warranted

The Veteran asserts he has PTSD due to especially traumatic experiences ("stressors") while he was in the military.  Specifically, he alleges he was physically and sexually assaulted by three men when he was stationed aboard the USS Kitty Hawk, an aircraft carrier situated in the waters off the coast of Vietnam.  

He claims he did not report the assault because he believed they would kill him in retribution if he did.  He additionally claims that racial riots broke out on the vessel and he was resultantly beaten.  As well, he has described watching the bombing of the villages on the shores of Vietnam.  And, lastly, he claims there was a murder on the USS Kitty Hawk and that, while he did not see the murder occur personally, he went to see the murder scene and saw blood everywhere from the fatality.

Unfortunately, after reviewing the evidence of record - including the medical nexus opinion most recently obtained on remand in June 2011, the Board finds that the preponderance of the evidence is against this claim for service connection for PTSD, so it must be denied.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306. 

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

To establish service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997). 

In Cohen, the Court also held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142.  That is, generally speaking, a stressor cannot be established as having occurred merely by after-the-fact medical nexus evidence.  See also Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

This is not a hard-and-fast rule, however, and exceptions are made for certain types of claims depending on the type of particular stressor alleged, and this is reflected in the several subparts of 38 C.F.R. § 3.304 - (f)(1) through (f)(5).

In adjudicating a claim for PTSD, the evidence necessary to establish the occurrence of a stressor during service varies depending on whether the Veteran "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through military citation or other appropriate evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also more generally 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d). 

On the other hand, under prior regulations, if there is no combat experience, or if there was a determination that the Veteran had engaged in combat but the claimed stressor was unrelated to that combat, then there needed to be independent evidence corroborating the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, by itself, could not, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The record instead needed to contain service records or other corroborative evidence substantiating or verifying his testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Just because a physician or other health professional accepted appellant's description of his or her experiences as credible and diagnosed appellant as suffering from PTSD did not mean the Board, in turn, was required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board was not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

All of that said, however, a stressor need not have been corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 (2002). 

Moreover, effective July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain other cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only had authorized VA to accept statements from Veterans who as mentioned had served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former prisoners-of-war (POWs) and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  Still another amendment was to relax the type and amount of evidence needed to substantiate a claim that is predicated on personal or sexual assault.  Indeed, in these latter type claims, there is an exception to the rule announced in Moreau, permitting after-the-fact medical nexus evidence to etiologically link a PTSD diagnosis to an incident during the Veteran's military service.  See YR v. West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 12 Vet. App. 272, 279-280 (1999).  The Board also is required to consider evidence of behavior changes, etc., as credible indications a claimed personal or sexual assault stressor occurred. 

The primary result of the most recent amendment of 38 CFR § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id., at 39852. 

This regulation amendment, however, has no impact on PTSD stressors experienced during combat (38 C.F.R. § 3.304(f)(2)) or while interned as a POW (subpart (f)(4)), or as the result of personal/sexual assault (subpart (f)(5)).  There equally is no application to cases where there was a diagnosis of PTSD during service (subpart (f)(1)), also keeping in mind however that VA did not even adopt the PTSD nomenclature until 1980 or thereabouts, so not until after the Veteran's military service already had ended in 1973.

Most notably, as it pertains to this specific claim at hand and as already alluded to, the Court has clarified that the general rule discussed above in Moreau that 
after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to claims for PTSD based on personal or sexual assault.  See YR v. West, 11 Vet. App. 393, 399 (1998); and Patton v. West, 12 Vet. App. 272, 279-280 (1999).  That is, in these other types of claims, an opinion by a medical professional based on a post-service examination can be used to establish the occurrence of a stressor.  38 C.F.R. § 3.304(f)(5); VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006).  Furthermore, the occurrence of the claimed stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102. 

Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  Patton, 12 Vet. App. at 277. 


Specifically, 38 C.F.R. § 3.304(f)(5) provides that if a PTSD claim is based on in-service personal or sexual assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence from include, but are not limited to:  records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service personal or sexual assault without first advising the claimant that evidence from sources other than the claimant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal or sexual assault occurred.  Id.  

And as stated by the Court in Bradford v. Nicholson, 20 Vet App 200 (2006), § 3.304(f)(5) [formerly subpart (f)(3)] provides "unequivocally" that "VA will not deny a [PTSD] claim that is based on in-service personal assault" without first providing the requisite notice.  The Board's May 2010 remand was, in part, to specifically provide this required notice, and the Veteran received this additional notice in an August 2010 letter. 

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is that the Veteran has to initially establish he has the claimed condition-here, PTSD.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  Here, there is at least some question as to whether this particular Veteran has this required DSM-IV diagnosis of PTSD.  Several private physicians submitted statements in March and April 2005 indicating he suffers from PTSD, and although they did not provide any underlying basis or rationale for this diagnosis, according to Cohen a diagnosis of PTSD is presumably in accordance with the DSM-IV criteria, both in terms of the sufficiency and adequacy of the stressors claimed.

The Veteran's VA treatment records, on the other hand, are mostly unremarkable for this diagnosis, except that it was noted he suffered from "PTSD-like symptoms" in February 2006.  Thereafter, an October 2006 private psychological evaluation conducted by Dr. N.K. first provided a diagnosis of PTSD, purportedly in accordance with the DSM-IV criteria, due to the Veteran's described stressors.  However, the VA examiner that subsequently performed the mental status evaluation in December 2006 did not provide a definitive diagnosis and, instead, acknowledged "these [claimed] events, if true, could be . . . criteria for PTSD."  This examiner also felt the Veteran had other diagnosed mental health disorders, which are not currently at issue on appeal.  The most recent June 2011 VA compensation examiner, who additionally evaluated the Veteran following and as a result of the Board's May 2010 remand, agreed with the December 2006 VA examiner's determination that the Veteran has been treated over the years for diagnoses unrelated to his military experience.  Consequently, she concluded that he does not have PTSD.


Since, however, based on these conflicting opinions for and against the claim on this threshold preliminary issue, it is just as likely as not the Veteran has this required DSM-IV diagnosis of PTSD, the Board is resolving this doubt in his favor and concluding he does.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court clarified that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.

Therefore, resolution of this claim ultimately turns instead on whether there also is the required probative (meaning competent and credible) evidence attributing this disorder to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And, unfortunately, in part based on the additional medical opinion obtained on remand concerning this determinative issue of causation, it is in this critical other respect that the claim fails.

Regarding in-service incurrence of a relevant disease or an injury, the Veteran's STRs show he was seen on several occasions for complaints of a nervous condition and feelings of anxiety.  He was given a psychiatric evaluation in March 1971, where he again described nervousness, anxiety, and running away, which led to disciplinary action.  He also admitted to a history of drug use, which included LSD and mesculine.  At the conclusion of the evaluation, however, the examiner determined the Veteran's personality could best be described as sociopathic personality, chronic and moderate.  In December 1971, he complained of insomnia.  Thereafter, his March 1973 separation examination was unremarkable for any further psychiatric-related complaints.  There is also a typed, undated, record showing reports of racially motivated riots on the USS Kitty Hawk at the time he was stationed on the ship.  But this document does not indicate he was assaulted in any racially motivated confrontation or incident.

Nevertheless, there is no disputing he had pertinent complaints while in service and, indeed, that he also was evaluated concerning them, although their specific nature and circumstances were not specified.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (indicating the Board must make an express credibility finding regarding lay evidence).  And Washington v. Nicholson, 19 Vet. App. 363 (2005) (indicating a Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).

What is much less certain, however, is that he has PTSD as a consequence.

In evaluating the probative value of evidence for and against a claim, the Court has stated that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . .  [and that] the credibility and weight to be attached to these opinions [are] within the province of the adjudicator."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Medical evidence that is speculative, general or inconclusive in nature generally cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board may appropriately favor the opinion of one competent medical authority over another, provided that it offers adequate reasons and bases for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).


But review of the claims file is not essential or determinative of the probative value of the opinion; instead, that more so is derived from the discussion of the underlying medical rationale, unless consideration of evidence in the file may have affected or changed the basis or outcome of the opinion.  
See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008).  Indeed, the Board may not reject a favorable medical opinion solely on the rationale it was predicated on a history as recounted by the Veteran, unless the Board determines this recounted history is not credible.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006).

The Board sees the Veteran received VA treatment for his variously diagnosed psychiatric disorders from April 1983 through December 2010.  During that time, he underwent numerous mental status evaluations, without any mention of PTSD until the psychiatrist noted "PTSD like symptoms" beginning in February 2006.  And the only statement concerning etiology in these VA treatment records was in August 2010 when it was determined he suffers from PTSD due to the incidents of military sexual trauma (MST) and physical assault he experienced onboard the USS Kitty Hawk.

He also contemporaneously received private psychiatric treatment from numerous doctors and facilities, dating from May 1991 to October 2006.  And, similarly, the only statement concerning the etiology of his PTSD was in the October 2006 private psychiatric evaluation by Dr. N.K.  During that psychiatric examination, the Veteran stated that his unauthorized absences in service had occurred prior to his being stationed onboard the USS Kitty Hawk, so before any of the incidents that are claimed to have occurred while stationed aboard that ship.  He also described his alleged attack on the USS Kitty Hawk.  Dr. N.K. noted the Veteran's symptoms began 33 years earlier and included nightmares, insomnia and waking up fatigued.  Dr. N.K. also noted the Veteran's stressors had occurred in 1970, when he was stationed on the USS Kitty Hawk.  The Veteran stated he began using drugs after he was assigned to the USS Kitty Hawk, as a "self-prescribed" coping mechanism.


Disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel  has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is a very limited exception to this general rule, however.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

Here, upon mental status examination, Dr. K.N. found that the Veteran's orientation was within normal limits, but that his appearance and hygiene were inappropriate.  Affect and mood were described as abnormal with depressed mood, occurring nearly continuously.  There was no evidence of delusions, hallucinations, obsessional rituals, and suicidal or homicidal ideations.  Dr. K.N. found the Veteran to be a reliable historian and, therefore, concluded his PTSD is due to the incidents he claims occurred on the USS Kitty Hawk.

He also has had several VA compensation examinations, however, initially in February 1988, again in December 2006, and most recently in June 2011.  The February 1988 VA compensation examination did not include any mention of the alleged incidents occurring on the USS Kitty Hawk, as he later described to Dr. N.K. during his October 2006 examination.  The Veteran's history of unauthorized absences and his subsequent station on the USS Kitty Hawk were both noted.  However, this VA examiner did not resultantly diagnose PTSD and determined the Veteran's symptoms and behavior were due instead to schizophrenia.

In December 2006, the Veteran was scheduled for another VA psychiatric examination.  During this additional examination, he described the incidents he claimed had occurred on the USS Kitty Hawk.  The examiner noted his belief that the USS Kitty Hawk, an aircraft carrier, is usually stationed so far out to sea that one could not see on shore bombardment, as the Veteran claims.  Additionally, the examiner reviewed the available medical records and found the Veteran's history of hospitalizations for hallucinations, induced by overdosing on drugs.  The examiner also stated the Veteran's history of alcohol and drug abuse was inconsistent-sometimes he reported drinking when he listed, other times it was prior to his enlistment, and still other times it was after.  Additionally, his first drug use was noted to have been at age 15, well before his enlistment into the military, which was contrary to his statements in the October 2006 evaluation.  The December 2006 examiner did not perform an objective mental status examination, but did indicate the Veteran's traumatic history and self-reported medical history are "questionable."  Therefore, the examiner concluded the Veteran's nonservice-connected psychosis and his poly-substance dependence cause 100 percent of his behavioral signs and symptoms.  Additionally, this examiner determined the Veteran's subjective complaints had not been reliable for a number of years because they could not be distinguished from efforts to obtain drugs, physical relief, and shelter.


Following the Board's May 2010 remand, the Veteran was again scheduled for a VA compensation examination in June 2011 to specifically discuss whether his PTSD is due to the alleged physical and sexual assault he claims to have suffered while stationed aboard the USS Kitty Hawk.  This examiner reviewed all of the Veteran's relevant records, including his STRs, private treatment records and VA treatment records.  The examiner also discussed the Veteran's statements in support of his claim, which describe the alleged attacks during service.  This VA examiner notes the VA and private treatment records beginning in 1981, which chronicle the Veteran's substance abuse and resulting hospitalizations.  And, most importantly, this examiner discusses the private psychiatric examination and opinion rendered by Dr. K.N. in October 2006.  This VA examiner indicates the Veteran's numerous hospitalizations are due to psychiatric disorders other than possible PTSD.  She also notes the discrepancies between the Veteran's reported history during the October 2006 examination and other VA and private treatment records, including statements concerning social relationships and prior legal problems.  This VA examiner also disagreed with the resultant diagnosis of PTSD because the symptoms are presented in a "laundry list" format and do not specifically relate to the described stressors.  

After a complete review of the available records, this VA examiner determined there was insubstantial evidence to make a diagnosis of PTSD in relation to the alleged sexual assault on the USS Kitty Hawk.  She based this opinion on the wealth of information about symptoms related to psychiatric disorders and substance abuse, but there are no references to PTSD until 2005, which are often vague.  She also states the examination conducted by Dr. K.N. contains inconsistencies, making those conclusions "questionable."  Consequently, this June 2011 VA examiner agreed with the December 2006 VA examiner in determining the Veteran's various psychiatric disorders are unrelated to his military experiences.   This VA examiner also stated that, if the Veteran's life had been impacted by the alleged occurrences in service, they would have come up in the decades of medical records related to the essentially continuous mental health treatment over the years prior to 2005 or thereabouts.

The Board assigns significant probative weight to the December 2006 and June 2011 VA examination reports discounting the notion the Veteran has PTSD due to his military service since both VA examiners reviewed the claims file for the pertinent medical and other history, including especially his claimed stressors.  Additionally, the June 2011 examiner's conclusions that Dr. N.K.'s October 2006 opinion is inconsistent with the medical evidence of record carries significant probative value, as the VA examiner specified the inconsistencies in the reporting of the relevant medical and other history, including as concerning the alleged events in service.  Therefore, these opinions that contrarily do not rely on this inaccurate history have the proper factual foundation and predicate inasmuch as they correctly considered all medical and other evidence material to the claim.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  Moreover, these opinions contained discussions of the medical rationale for the conclusions expressed.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  See, too, Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the claimant's position).  In other words, these commenting VA physicians applied valid medical analysis to the significant facts of this case in reaching their conclusions, which is where most of the probative value of a medical nexus opinion is derived, not just from having reviewed the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  It is this valid medical analysis that renders these two opinions more probative than the October 2006 opinion given by Dr. N.K. 

Consequently, the only other evidence of record supporting his contention that his PTSD is related to his military service, and specifically the events he described therein, comes from the Veteran personally by way of statements he has filed in support of his claim and described above.  Even as a layman, he is competent to proclaim having experienced symptoms associated with mental disorders while in service and during the many years since.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records).  But his lay testimony concerning this, while competent, is not also credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements and testimony, it may consider whether self-interest may be a factor in making such statements).

Specifically, as the December 2006 and June 2011 VA examiners both noted, the Veteran's reported history is "questionable", as they both felt apparent from his differing recollections of the events that supposedly had occurred during his service.  So this "questionable" history has the resultant effect of also lessening the probative values of Dr. N.K.'s opinion that relied on it.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (A medical opinion premised upon an unsubstantiated account is of no probative value.).  The June 2011 examiner pointed to specific inconsistencies in this reported history, such as in the Veteran describing his substance abuse.  Moreover, his failure to mention the alleged incidents he now claims in the numerous psychiatric evaluations he had in the interim for a variety of mental health related disorders also goes against his credibility in determining the truthfulness of these statements now asserted.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  See, too, Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

So considering this evidence for and against the claim in the aggregate, it simply is not sufficiently competent and credible to etiologically link his PTSD to his military service and, again, specifically to the claimed incidents he cites as stressors.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.  So there is no reasonable doubt to resolve in his favor, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER


The claim of entitlement to service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


